Exhibit 21 Subsidiaries and Jurisdictions State or Other Date of Jurisdiction of Incorporation, Ownership Incorporation Organization (Direct or Subsidiary or Organization or Acquisition Indirect) 1.Global Gold Mining, LLC Delaware 100% 2.Global Gold Hankavan LLC Armenia 100% 3.Mego-Gold LLC Armenia 51% 4.Getik Mining Company LLC Armenia 51% 5.Marjan Mining Company LLC Armenia 100% 6.Global Gold Uranium LLC Delaware 100% 7.Global Gold Armenia, LLC Delaware 100% 8.Global Gold Consolidated Resources Limited Jersey 51% 9.GGCR Mining, LLC Delaware 51%
